Citation Nr: 1144001	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  07-39 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to show that the character of the appellant's discharge is not a bar to Department of Veterans Affairs benefits. 




WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The appellant served on active duty from April 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In April 2009, the RO determined that new and material evidence had been presented to reopen the claim and denied the reopened claim on the merits.  Despite the RO's actions, the Board must in its own right consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380   (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Id.  The decision that follows addresses the question of whether new and material evidence has been presented to reopen the appellant's claim. 

In June 2010, the claimant withdrew his request for a Central Office hearing.

The reopened claim for VA benefits based on the character of the appellant's discharge is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

The evidence received since the December 1981 decision is new and when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  


CONCLUSION OF LAW

New and material evidence was received sufficient to reopen the claim regarding whether the claimant's character of discharge is a bar to VA benefits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  

In this regard, the Board notes that this claim is being reopened for the reasons explained below.  Therefore, any defects in VCAA notice and development as to reopening is harmless error and no further VCAA discussion is required.  

The Claim

The claimant contends, in substance, that the character of his discharge should not be a bar to his receiving VA benefits because he was insane at the time he committed the acts leading to his August 1976 general court-martial.  Specifically, he claims he was insane either because of the posttraumatic stress disorder (PTSD) caused by a gunshot wound to the leg and/or because of the spinal meningitis he contracted that had spread to his brain.  It is requested that the claimant be afforded the benefit of the doubt. 

Initially, the Board notes that the claim for VA benefits based on the character of the appellant's discharge was most recently denied by the RO in a December 1981 decision.  Moreover, the new and material evidence requirement for reopening finally adjudicated claims applies to character of discharge decisions.  See D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000).

In this regard, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the most recent denial of this claim in December 1981 decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  (Parenthetically, the Board notes that claim was also denied in an earlier January 1978 decision.)

A person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran. Holmes v. Brown, 10 Vet. App. 38, 40   (1997). 

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

VA compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable. 38 C.F.R. § 3.12(a). 

A discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court- martial; (2) mutiny or spying; (3) an offense involving moral turpitude, which generally includes conviction of a felony; (4) willful and persistent misconduct, and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty. 38 C.F.R. § 3.12(d). 

With respect to 38 C.F.R. § 3.12 (d)(4), it is noted that a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.

As an exception to the above provisions, it is noted that, if the evidence shows that the person in question was insane at the time of committing the offense leading to the discharge, that person is not precluded from benefits by that discharge. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. 38 C.F.R.§ 3.354(a). 

The CAVC has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct. Struck v. Brown, 9 Vet. App. 145   (1996). 

In May 1997, the VA General Counsel  discussed the intended parameters of the types of behavior which were defined as insanity in 38 C.F.R.§ 3.354 (a) . It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity did not fall within the definition of insanity in that regulation. It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity. See VAOPGCPREC 20-97. 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the earlier RO decisions denied the appellant's claim for VA benefits because of the character of his discharge because he was issued an "under other than honorable conditions" discharge by a general court-martial in August 1976.  

However, since the most recent December 1981 denial of his claim, the appellant has alleged, in substance, that he was insane at the time he committed the acts leading to his August 1976 general court-martial because of PTSD caused by his gunshot wound to the leg and/or because his spinal meningitis had spread to his brain.  Moreover, in June 2011 the RO received a letter from Mark Roth, Ph.D., dated in January 2010, in which he opined that that the appellant was suffering from PTSD while on active duty and the PTSD would have affected his decision-making and judgment during this time. 

The Board finds that Dr. Roth's opinion, the credibility of which must be presumed, when taken together with the appellant's new insanity claim and the January 1976 VA treatment record that noted that this same examiner had treated the claimant for a gunshot wound to the left knee in January 1975 while he was on active duty, provides for the first time credible evidence in support of the appellant's claim that he may have been insane at the time he committed the offenses that caused his discharge and therefore these offenses should not be a bar to his obtaining VA benefits.  38 U.S.C.A. § 5303(b); 38 C.F.R. §§ 3.12(b), 3.354; Also see Stringham, supra.

Therefore, the Board finds that the additional evidence is both new and material evidence as defined by regulation.  Id; 38 C.F.R. § 3.156(a).  The claim for entitlement to VA benefits based on the character of the appellant's discharge is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

ORDER

New and material evidence was received sufficient to reopen the claim regarding whether the claimant's character of discharge is a bar to VA benefits; the appeal is granted to this extent.

REMAND

Initially, the claimant testified in December 2008 that he was diagnosed and treated for spinal meningitis while at Fort Ord, California when he first entered service.  He also testified that he was later treated for a gunshot wound to the right knee and residuals of the spinal meningitis while at Fort Brag, North Carolina while serving with the 82nd Airborne Division.  Moreover, the claimant's service personnel records show that he served at Fort Ord in early 1973 and at Fort Brag from late 1973 through at least 1975.  Additionally, a January 1976 VA treatment record included a note by the examiner that he had treated the claimant for a gunshot wound to the left knee in January 1975 while the appellant was on active duty.  In addition, the Board notes that the December 1977 VA examiner, a little over a year after the claimant's separation from military service, reported that the claimant had old gunshot wound scars on his left knee.  Furthermore, the Board finds that the claimant is competent and credible to report on what he can see and feel, such as symptoms of spinal meningitis and a gunshot wound.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Despite the above, the Board notes that the available service treatment records do not document either the gunshot wound injury to the left knee or the spinal meningitis.  They also do not include the claimant's separation examination.  Therefore, the Board finds that a remand is required to attempt to obtain any outstanding service treatment records, including any clinical records from the Fort Ord and Fort Brag base hospitals, as well the claimant's separation examination.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the claimant to attempt to obtain them). 

Given the appellant's claim regarding receiving ongoing treatment for the difficulties that caused his discharge, while the appeal is in remand status all of his post-August 1976 treatment records relating to his insanity argument, including his treatment records from Dr. Roth, should also be obtained and associated with the record.  Id. 

Given the above claims by the appellant as well as the January 2010 letter from Dr. Roth, the Board also finds that a remand is required to obtain a medical opinion as to whether the claimant was insane at the time he committed the offenses that caused his discharge.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the appeal is REMANDED to the AMC/RO for the following actions:

1.  The AMC/RO should attempt to obtain and associate with the record any outstanding service treatment records including the appellant's separation examination as well as any clinical records from Fort Ord and Fort Brag base hospitals dated from April 1973 to August 1976.  All actions to obtain the requested records should be documented fully in the claims file.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain the records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the claimant should be notified in writing.  

2.  The AMC/RO should obtain and associate with the record all of the claimant's post-August 1976 treatment records relating to his insanity argument, including his treatment records from Dr. Roth, that have not already been associated with the claims file.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After undertaking the above development to the extent possible, the AMC/RO should schedule the claimant for an examination by a psychiatrist.  The claims file is to be provided to the examiner for review in connection with the examination and the examination report should reflect that the examiner reviewed the claims file.  After a review of the claims file and an examination of the claimant, the examiner should provide an answer to the following questions:

Is it at least as likely as not that at the time the appellant committed the offenses causing his discharge he was insane?

Note 1:  In providing an answer to the above question, the examiner should note that VA regulations define an insane person as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.  

Note 2:  In providing an answer to the above question, the examiner should note that in June 2011 the RO received a letter from Dr. Roth in which he opined that that the appellant was suffering from PTSD while on active duty and PTSD would have affected his decision-making and judgment during this time; a January 1976 VA treatment record noted that the claimant was treated for a gunshot wound to the left knee in January 1975 while on active duty; a December 1977 VA examiner, a little over a year after the claimant's separation from military service, saw gunshot wound scars on his left knee; and the claimant is competent and credible to report on what he can see and feel such as symptoms of spinal meningitis and a gunshot wound.  

Note 3:  In providing an answer to the above question, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. 

4.  The AMC/RO should thereafter readjudicate the claim.  If the claim remains denied, the AMC/RO should issue a supplemental statement of the case (SSOC) to the claimant.  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence received since the April 2009 supplemental statement of the case including Dr. Roth's letter, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


